Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to pretreatment composition, classified in C09D 11/54.

II. Claims 18-21 drawn to a pretreated natural fiber product with 1-8 % UV stabilizer classified in D06N 3/0056.
III. Claims 22-26, drawn to a pretreated natural fiber product sprayed with 8 to 15 grams of pretreatment composition per square inch of fabric classified in D06N 3/009.
IV. Claims 27 and 28, drawn to a method of pretreating a natural fiber fabric, classified in D06B 1/02.

The inventions are independent or distinct, each from the other because:
Inventions I and IV are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of Invention I can be applied by methods other than spraying suck as immersion in a bath or padding.
Inventions IV and II/III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of Invention II or III is a product by process claim and the product can be made by methods other than spraying such as soaking in a bath, In product by process claims when the examiner finds a similar product the burden lies on applicant to demonstrate the method of making materially effects the invention.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Meredith Stradley on April 27/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-28 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,6-11,16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0058453) in view of Liu (US 2016/0032523) and Barbet (EP 2998370).
Pan teaches pretreatment compositions for ink printing comprising up to 30% polyurethane or acrylic polymer latexes (paragraph 0016, 0019), humectants (paragraph 0032), coalescents such as ethylene glycol monobutyl ether (paragraph 0045-0046), pH adjusters (paragraph 0050), 0.1% anionic or nonionic surfactants (paragraph 0051), antimicrobial agents (paragraph 0047), biocides (paragraph 0032), UV absorbers (stabilizers, paragraph 0050), antioxidants (paragraph 0047) and the balance water paragraph (0033). Pan teaches printing with white ink (paragraph 0010).Pan teaches the pretreatments provide superior print quality, reduction of wicking or bleeding and enhanced adhesion between the image and the fabric as well as a more wash fast printed image (paragraph 0015).
Pan does not teach the humectant, UV absorber, pH adjuster or biocide concentrations. 
Liu teaches pretreatment compositions for ink jet printing comprising 0.1-15% humectant to improve the stain protecting effects of the pretreatment (paragraph 0018), 0.01-1% finishing agents such as biocides (paragraph 0020) and resin dispersions such as self cross-linking acrylic latex to improve the wash resistance of the printed inks (paragraph 0013).
Barbet teaches pretreatments (paragraph 0056-0059) which assist in the attachment of inks conventionally comprise less than 5% biocides, pH regulating buffers and UV stabilizers (paragraphs 0149-0151).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the concentrations of the pH buffers, UV stabilizers, humectants and biocides as Liu and Barbet teach these are conventional amounts used in pretreating compositions to treat substrates prior to ink jet printing for the benefit of improved stain protection and wash resistance. Using known additives conventional in pretreatment before ink jet printing at conventional effective art recognized concentrations is obvious absent a showing of unexpected results for a particular compound or concentration range.

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0058453) in view of Liu (US 2016/0032523) and Barbet (EP 2998370) and further in view of Kawashima (WO 2017/110744).
Pan, Liu and Barbet are relied upon as set forth above.
Pan, Liu and Barbet do not teach the hydroxyphenyl triazine and hindered amine light stabilizers.
Kawashima teaches hindered amine antioxidants and hydroxyphenyl triazine (page 42, 3rd paragraph) are conventionally used in inks (page 25, first paragraph) and that pretreatment agents, antioxidants and UV absorbers are applied to textiles in inkjet printing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the hydroxyphenyl triazine UV stabilizers and hindered amine light antioxidants in the compositions of Pan, Liu and Barbet because the prior art invite the inclusion of antioxidants and UV stabilizers in pretreatment composition before ink jet printing and Kawashima teaches these compounds provide effective antioxidant and UV stabilization properties to substrates which are ink jet printed. Using known compounds effective for providing similar antioxidant and UV stabilization to printed substrates is obvious. 

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2017/0058453) in view of Liu (US 2016/0032523) and Barbet (EP 2998370) and further in view of Kagata (US 2015/0111989).
Pan, Liu and Barbet are relied upon as set forth above.
Pan, Liu and Barbet do not teach the polyester latexes with the claimed Tg and zeta potential.
Kagata teaches pretreatment compositions comprising 1-20% acrylic or polyester resins (latex polymer, paragraph 0060,0102) such as Eastek 1400 to enhance the physical strength of the abrasion resistance of the image that is recorded (paragraph 0056-0061), 0.05-0.5% silicone surfactants, 50% or more water, pH adjusters (paragraph 0080,0104,0108). Applicant’s Table 1 indicates Eastek 1400 has a glass transition temperature of 29°C and  zeta potential of -59 mV (sample 4, tables 2 and 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the compositions of Pan, Liu and Barbet by incorporating the Eastek 1400 polyester latex resin as Kagata teaches it is effectively applied before ink jet printing. To enhance the physical strength of the abrasion resistance of the image that its recorded. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761